      Case 2:16-cr-00184-CJB-JVM Document 72 Filed 09/14/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA                               CRIMINAL ACTION


 VERSUS                                                 NO: 16-184


 CHRISTOPHER HUTTON                                     SECTION: “J”(1)


                              ORDER & REASONS

      Before the Court is a Motion to Vacate, Set Aside, or Correct Sentence Under

U.S.C. 28 § 2255 (Rec. Doc. 69), filed by Defendant, Christopher Hutton, and an

opposition thereto (Rec. Doc. 71) by the United States of America. Having considered

the motions and legal memoranda, the record, and the applicable law, the Court finds

the motion should be DENIED for the reasons listed herein.

                 FACTS AND PROCEDURAL BACKGROUND

      This case was initiated after the theft of nine firearms from a residence in

Marion County, Mississippi. (Rec. Doc. 34, at 1). After learning of the theft, law

enforcement discovered that Defendant, Christopher Hutton, had sold the nine stolen

firearms to a pawn shop in Hammond, Louisiana. (Id.). Employees at the pawn shop

identified Defendant from a photographic array, and agents also reviewed security

footage from the store, which showed Defendant pawning the firearms. (Id. at 2).

After his arrest, Defendant was interviewed by a member of the Hammond Police

Department, during which Defendant admitted to possessing the firearms, but stated




                                         1
       Case 2:16-cr-00184-CJB-JVM Document 72 Filed 09/14/20 Page 2 of 6




that he “did not know whether the guns were stolen, but he knew he was a convicted

felon and should not have possessed the guns.” (Id.).

       Defendant was charged in an indictment with two counts of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2 (Rec.

Doc. 1). On March 24, 2017, Defendant pled guilty to count one of the indictment (Rec.

Doc. 31), pursuant to a plea agreement (Rec. Doc. 33). In addition, on that date, the

Court accepted Defendant’s factual basis, which Defendant signed and acknowledged,

and which summarized the evidence that the government would have used to prove

Defendant’s guilt beyond a reasonable doubt at trial. (Rec. Doc. 34).

       On May 14, 2020, Defendant filed, pro se, a deficient motion to vacate his

conviction pursuant to 28 U.S.C. § 2255. (Rec. Doc. 67). On June 25, 2020, Defendant

corrected the deficiency and filed the instant motion, pro se, based entirely on the

recent Supreme Court decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). 1

                                     LEGAL STANDARD

       28 U.S.C. § 2255 provides that a federal prisoner serving a court-imposed

sentence may move the court that imposed the sentence to vacate, set aside or correct

the sentence. Only a narrow set of claims are cognizable on a § 2255 motion. The

statute identifies four bases on which a motion may be made: (1) the sentence was

imposed in violation of the Constitution or laws of the United States; (2) the court


1 Rehaif was decided on June 21, 2019, and under 28 U.S.C. § 2255(f)(3), Defendant was required to
file his motion within one year, or on or before June 21, 2020. Defendant’s motion was submitted for
mailing on June 11, 2020. (Rec. Doc. 69, at 14.) In light of that fact, as well as the fact that
Defendant’s initial deficient § 2255 motion was filed within the one-year limitations period, the
government conceded that the instant motion was timely filed. See Rules Governing § 2255
Proceedings 3(d) (“A paper filed by an inmate confined in an institution is timely if deposited in the
institution’s internal mailing system on or before the last day for filing.”).

                                                  2
      Case 2:16-cr-00184-CJB-JVM Document 72 Filed 09/14/20 Page 3 of 6




was without jurisdiction to impose the sentence; (3) the sentence exceeds the

statutory maximum sentence; or (4) the sentence is “otherwise subject to collateral

attack.” Id. A claim of error that is neither constitutional nor jurisdictional is not

cognizable in a § 2255 proceeding unless the error constitutes “a fundamental defect

which inherently results in a complete miscarriage of justice.” United States v.

Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S. 424, 428

(1962)).

       When a § 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the motion.” Rules Governing § 2255 Proceedings, Rule 4(b). If the

motion raises a non-frivolous claim to relief, the court must order the government to

file a response or to take other appropriate action. Id. After reviewing the

government’s answer, any transcripts and records of prior proceedings, and any

supplementary materials submitted by the parties, the court must determine

whether an evidentiary hearing is warranted. Rules Governing § 2255 Proceedings,

Rule 8. An evidentiary hearing must be held unless “the motion and the files and

records of the case conclusively show that the prisoner is entitled to no relief.” §

2255(b). No evidentiary hearing is required, however, if the prisoner fails to produce

any “independent indicia of the likely merit of [his] allegations.” United States v.

Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v. Cervantes, 132

F.3d 1106, 1110 (5th Cir. 1998)).



                                            3
      Case 2:16-cr-00184-CJB-JVM Document 72 Filed 09/14/20 Page 4 of 6




      Additionally, the Court recognizes that a defendant’s pro se complaint must be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Hernandez v.

Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (“The filings of a federal habeas petitioner

who is proceeding pro se are entitled to the benefit of liberal construction.”).

                                    DISCUSSION

      As a preliminary matter, Defendant waived his right to collaterally attack his

conviction in his plea agreement. (Rec. Doc. 33, at 2-3). “[A] defendant may waive his

right to direct appeal and collateral attack of a conviction and sentence by means of

a plea agreement, so long as the waiver is both knowing and voluntary.” United States

v. Potter, No. 13-141, 2015 WL 3486446, at *1 (E.D. La. June 1, 2015) (Feldman, J.).

“A defendant knowingly and voluntarily enters a waiver when the defendant fully

understands the nature of the right and how it would likely apply in general in the

circumstances—even though the defendant may not know the specific detailed

consequences of invoking it.” Id. (citing United States v. Ruiz, 536 U.S. 622, 630

(2002))

      Defendant contends that his plea agreement was unknowing and involuntary.

(Rec. Doc. 69-1, at 4). However, at his rearraignment, Defendant attested under oath

that he had reviewed the plea agreement with his attorney and that he understood

the entirety of the agreement. (Rec. Doc. 57, at 11). Moreover, Defendant was

specifically asked whether he understood the “waiver of appeal,” and told that he was

“waiving or giving up any right to appeal or contest your conviction or your sentence.”

(Id. at 12.) Defendant acknowledged that he had not been threatened or forced into



                                           4
      Case 2:16-cr-00184-CJB-JVM Document 72 Filed 09/14/20 Page 5 of 6




pleading guilty nor were any promises made to him besides those contained in the

plea agreement. (Id. at 13-14). For these reasons, the record is clear that Defendant’s

plea was made both knowingly and voluntarily. Therefore, Defendant’s plea

agreement is enforceable, and Defendant cannot assert any collateral challenges to

his conviction except for an ineffective assistance of counsel challenge, which

Defendant has not raised in his § 2255 motion. Nevertheless, this Court will address

some of the other issues with Defendant’s § 2255 motion.

      As stated earlier, the substance of Defendant’s § 2255 motion is based entirely

on the recent Supreme Court decision in Rehaif v. United States. Under Rehaif, to

convict a felon for possessing a firearm, the government must prove that the

defendant knew he had been convicted of an offense punishable by more than one

year of imprisonment. 139 S. Ct. at 2200.

      Defendant was convicted of a felony punishable by more than one year of

imprisonment, Defendant was sentenced to three years of imprisonment on that

conviction, and Defendant spent over one year in prison. (Rec. Doc. 39, at 8). Further,

when he was interviewed by the Hammond Police Department, Defendant admitted

to law enforcement that “he knew he was a convicted felon and should not have

possessed the guns.” (Rec. Doc. 34). Under these facts, it is inarguable that Defendant

knew he had been convicted of an offense punishable by more than one year of

imprisonment, thus Defendant’s Rehaif claim is without merit.

      Finally, Defendant’s argues that the indictment to which he plead guilty was

defective because it did not include the Rehaif knowledge element. The Fifth Circuit



                                            5
      Case 2:16-cr-00184-CJB-JVM Document 72 Filed 09/14/20 Page 6 of 6




Court of Appeals has recently rejected a similar Rehaif-based challenge on direct

appeal and held that the failure of an indictment to include the Rehaif knowledge

element is waived by a defendant’s guilty plea. United States v. Johnson, 781 Fed.

App’x 370, 371 (5th Cir. 2019). Thus, Defendant’s argument that the indictment to

which he plead guilty was defective is without merit

                                    CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Vacate, Set Aside, or Amend

Sentence Under U.S.C. 28 § 2255 (Rec. Doc. 69) is hereby DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED

because Defendant has failed to demonstrate a substantial showing of the denial of a

constitutional right.

      New Orleans, Louisiana, this 14th day of September, 2020.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE




                                         6
